Title: To George Washington from Eleazar Wheelock, 15 October 1775
From: Wheelock, Eleazar
To: Washington, George

 

Sir May it please your Excellency.
Dartmouth College [N.H.] October 15. 1775

Presuming the nature and importance of the Subject will apologize for this Interruption. I make bold to propose to you wether the sending an experienced and well accomplish’d Missionary into Canada (and if may be in character of Chaplain to your Forces there) may not answer very valuable and good purposes at this juncture Viz. to facilitate and effect the Union of that Colony with the other Colonies, and in case this design of your Forces there should be successful, make it yet more extensive by the Union of the Indian Tribes therein confirm their Friendship to these Colonies as well as increase it to this Seminary, and lay them under stronger bonds by giving them fresh assurance of the well being of their Children with me, and bringing a number more from these and (if it may be) from remoter Tribes to this School &c. &c. The Revd Mr Ripley who is now a Tutor of this College, and has been employed in several Missions, is well acquainted with, and is high in the Affection and esteem of several of those Tribes and is the most suitable Man I know, while Mr Dean is otherwise imployed among the six Nations, to be sent on such an Errand, is willing to undertake it provided he may only be supported therein.
And the present course of Providence appears so incouraging and the prospects of his usefulness therein so inviting that I am near determined to send him as Missionary at my own risque as soon as may be. I am sorry I could not have opportunity for Your Excellency’s advice and direction in the Affair before the Season advanced so far as to make his delay dangerous however if you shall approve of it and think it worthy your incouragement, I shall likely have Opportunity to transmit to him by the Post whatever Recommendation of the Design or Instruction you shall please to give him in the prosecution thereof.
My Heart and Prayers are with you and for you. And I am Honored Sir with much Duty & Esteem Your most Obedient & very humble Servant

Eleazar Wheelock



P.S. I enclose my last Narratives and shall endeavour to give you account of Occurrences Since my last as soon as I am favord with an Opportunity and Leisure for it.

